DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 22 December 2020. The Applicants’ amendment and remarks have been carefully considered, but they are not persuasive. Hence, this Action has been made FINAL. 
Any rejections of the previous office action not addressed in this action are considered resolved and no longer pertain to the prosecution of this application.

Claim Objections

Claims 3-4 and 13-14 are objected to as being dependent on cancelled claims 2 and 12, respectively. Appropriate correction is required.

Response to Amendments and Arguments
The 112(a) rejections have been overcome.
Claims 1, 3-6, 8-11, 13-16, and 18-20 are pending and have been examined. The Applicants’ amendment and remarks have been carefully considered, but they are not persuasive. The examiner notes that Singhar, para [0063] teaches the amendment “determining an excerpted amount of the communication to present on the display screen based on preferences associated with the identity of the verified user”.  And, Fujimatsu et al., para [0063] teaches the amendment “determining, from the image data, that an identity of a verified 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 11-13, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20120288139, hereinafter referred to as Singhar, in view of US 2006002962, hereinafter referred to as Fujimatsu et al.

Regarding claim 1 (Currently Amended), Singhar discloses a computer-implemented method, comprising: 

receiving, by a computing device, a communication including text that can be presented on a display screen of the computing device (“The active portion may be inferred from a location of the cursor on the screen. The active portion may also be inferred from text that is being added to a displayed document by user inputs on a keyboard or a location on the screen of the inputs. The non-active portion of a display may be determined as those portions not in the active portion,” Singhar, para [0035]. It is clear by this excerpt that the text (i.e., document) is received by the device.); 

In block 502, the processor 131 may apply an anatomical model to the captured image that is captured using the camera 105 to detect a user's eye, a user's pupil, or other parameters relating to a user's face. For example, the processor 131 may process the image to recognize a user's two eyes and nose so the processor 131 may infer where the active region is located on the display 110. In block 503, the processor 131 output a signal and may detect a user feature. In block 504 the processor 131 may infer where a user’s gaze is located on a display based on the recognized user feature,” Singhar, para [0060].);

determining an excerpted amount of the communication to present on the display screen based on preferences associated with the identity of the verified user (Singhar, para [0063] explains how a user may control the dimming preferences through control panel settings.), the excerpted amount of the communication being extracted from the text (Singhar, para [0035]. The excerpted amount may be any portion of the document displayed in the active portion.); and 

presenting the excerpted amount of the communication on the display screen (Singhar, para [0035]. The excerpted amount may be any portion of the document displayed in the active portion.).

Fujimatsu et al. is cited to disclose determining, from the image data, that an identity of a verified In FIG. 1, authentication system 30 according to the first embodiment of the present invention is provided with image pickup unit 2 which captures an image containing an eye area (hereinafter, the "eye image") of user-to-be-authenticated 21,” Fujimatsu et al., para [0063].). Fujimatsu et al. benefits Singhar by allowing the device of Singhar to only be accessed by an authorized user (Fujimatsu et al., para [0063]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Singhar with those of Fujimatsu et al. to improve the security of Singhar.      

As to claim 11, device claim 11 and method claim 1 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singhar, para [0010] and [0031], teach processor, memory, CRM, and instructions.


Claims 2 and 12 cancelled.


Regarding claim 3 (previously presented), Singhar, as modified by Fujimatsu et al., discloses the computer-implemented method of claim 2, further comprising: 

presenting a plurality of excerpted communications from a same application on the display screen (“The active portion may be inferred from a location of the cursor on the screen. The active portion may also be inferred from text that is being added to a displayed document by user inputs on a keyboard or a location on the screen of the inputs. The non-active portion of a display may be determined as those portions not in the active portion,” Singhar, para [0035]. And, “In block 602, the processor 131 receives data that a window is being used, such as a window to enter text, or a cursor is The window may be located as an active or top window among other windows that are unused,” Singhar, para [0066]. Thus, a document (excerpted communications) may be placed within the top (i.e., active) window/application on the display screen.).  

As to claim 13, device claim 13 and method claim 3 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singhar, para [0010] and [0031], teach processor, memory, CRM, and instructions.


Regarding claim 5 (previously presented), Singhar, as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, further comprising: 

activating a detection mode of the camera in response to detecting a movement of the computing device from at least one of a first position or a first orientation to at least one of a second position or a second orientation (“Method 1200b may be implemented in a computing device having a processor 131 configured with processor-executable instructions to perform the operations of the illustrated loop. In method 1200b, the processor 131 may commence a loop at block 1212 by awakening the subroutine or loop, and reading in video frame data from the device camera in block 1214…If the sleep timer does not exceed the sleep threshold (i.e., determination block 1217="no open"), the subroutine or loop may deactivate or go to sleep in block 1234. On the other hand, if the sleep timer does exceed the sleep threshold (i.e., determination block Reactivation of the display may require some user input, such as the press of a button or movement of the device. If the processor determines that a user is present in the obtained video image (i.e., determination block 1215="yes"), in block 1218 the processor 131 may detect a user's eye gaze, determine an active region based on the user's eye gaze, and determine coordinates of a matrix of LEDs that fall within the user's gaze,” Singhar, para [0108]-[0109]. See also Singhar, fig. 12B.).  

As to claim 15, device claim 15 and method claim 5 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singhar, para [0010] and [0031], teach processor, memory, CRM, and instructions.


Regarding claim 6 (currently amended), Singhar, as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, further comprising: 

adjusting a power level of the display screen based at least on verified 

As to claim 16, device claim 16 and method claim 6 are related as method and device of using the same, with each claimed element’s function corresponding to the method 


Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20120288139, hereinafter referred to as Singhar, in view of US 2006002962, hereinafter referred to as Fujimatsu et al., and further in view of US 20110161795, hereinafter referred to as Bellwood et al.

Regarding claim 4 (previously presented), Singhar, as modified by Fujimatsu et al., discloses the computer-implemented method of claim 2, further comprising: presenting one or more excerpted communications from each of a plurality of applications on the display screen.

Bellwood et al. is cited to disclose presenting one or more excerpted communications from each of a plurality of applications on the display screen (“A representation of the open document is displayed to a user (block 305). For example, a link to the open document can be displayed on the task bar. As another example, the open document can be displayed in drop down menus of running applications. The representation can contain text to help the user identify the open document. For example, a file name can be displayed if the open document has been saved. As another example, an excerpt of document text can be displayed if the open document has not been saved,” Bellwood et al., para [0030]. Thus, the operating system has been extended to allow open documents to be automatically transferred from one application to another.). Bellwood et al. benefits Singhar by allowing to transfer an open document from one application to another without saving the open document (Bellwood et al., para [0030]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Sanghar with those of Bellwood et al. to aid the user’s efficiency.

As to claim 14, device claim 14 and method claim 4 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singhar, para [0010] and [0031], teach processor, memory, CRM, and instructions.


Claims 7 and 17 cancelled.

Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20120288139, hereinafter referred to as Singhar, in view of US 2006002962, hereinafter referred to as Fujimatsu et al., and further in view of US 20120022872, hereinafter referred to as Gruber et al.

Regarding claim 8 (previously presented), Singhar, as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, but not further comprising: translating voice data to the communication including text.

Gruber et al. is cited to disclose translating voice data to the communication including text (“The spoken input is converted to text, using any well known speech-to-text algorithm or system. Speech-to-text functionality can reside on device 60 or on a server,” Gruber et al., para [0161].). Gruber et al. benefits Singhar by allowing hands-free interaction with the device (Gruber et al., para [0161]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Singhar with those of Gruber et al. to enhance the user interaction with the device of Singhar.   

As to claim 18, device claim 18 and method claim 8 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singhar, para [0010] and [0031], teach processor, memory, CRM, and instructions.

Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20120288139, hereinafter referred to as Singhar, in view of US 2006002962, hereinafter referred to as Fujimatsu et al., and further in view of US 20070220010, hereinafter referred to as Ertugrul.

Regarding claim 9 (currently amended), Singhar, as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, but not further comprising: presenting a plurality of excerpted communications in a sequence based on past relevance to the verified user 

presenting a plurality of excerpted communications in a sequence based on past user behavior (“For example, it may be determined through past browsing behavior that a user has a relatively short attention span for a specific type of content or a particular level of detail of the provided content, and may have increased attention span for other the order that the content is presented, the size of the text, the proportion of text, images, video, and/or audio provided, and the content itself may be varied to better accommodate the user’s preferences as predicted from past behavior,” Ertugrul, para [0088].). Ertugrul benefits Singhar by providing targeted content delivery (Ertugrul, Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Singhar with those of Ertugrul to provide the user with content with better customized content delivery. 

As to claim 19, device claim 19 and method claim 9 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singhar, para [0010] and [0031], teach processor, memory, CRM, and instructions.


Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20120288139, hereinafter referred to as Singhar, in view of US 2006002962, hereinafter referred to as Fujimatsu et al., and further in view of US 20140070080, hereinafter referred to as Ruh.

Regarding claim 10 (previously presented), Singhar, as modified by Fujimatsu et al., discloses the computer-implemented method of claim 1, but not further comprising:  Page 3 of 7

detecting an amount of ambient light in an environment of the computing device; and 



Ruh is cited to disclose 70909645.1Appl. No. 16/459,606



detecting an amount of ambient light in an environment of the computing device (“There are a variety of possible uses of a light sensor. For example, the light sensor may be used with a proximity sensor to determine when a device is placed in a pocket to cause the device to be set in vibrate mode only or vibrate mode with audible ringing. In another example, in response to a light sensor determining that the ambient light is very low, and optionally in response to a user having set the device to visibly light up to show an incoming call when the ambient light  is very low, the device may automatically be put in a "light ring" mode when it is dark  so that instead of an audible ring from the device, the display flashes visibly (e.g. by repeatedly turning on and off the backlight) to indicate an incoming call,” Ruh, para [0042].); and 

activating a dark mode for presenting content on the display screen based on the amount of ambient light (“There are a variety of possible uses of a light sensor. For example, the light sensor may be used with a proximity sensor to determine when a device is placed in a pocket to cause the device to be set in vibrate mode only or vibrate mode with audible ringing. In another example, in response to a light sensor determining that the ambient light is very low, and optionally in response to a user having set the device to visibly light up to show an incoming call when the ambient light  is very low, the device may automatically be put in a "light ring" mode when it is dark  so that instead of an audible ring from the device, the display flashes visibly (e.g. by repeatedly turning on and off the backlight) to indicate an incoming call,” Ruh, para Ruh benefits Singhar by adjusting the display lighting to the user’s environment (Ruh, para [0042]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Singhar with those of Ruh to assist the user’s interaction with the device. 

As to claim 20, device claim 20 and method claim 10 are related as method and device of using the same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Singhar, para [0010] and [0031], teach processor, memory, CRM, and instructions.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656